DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Elections/Restrictions
2.	This office action is a response to Applicant's election filed on 09/20/2022 without traverse of Group II, Species II-1A & with traverse Species II-2B, claims 6-11, 14-15 & 21 for further examination. Per Applicants traversal, the restriction requirement between Species II-2A & II-2B is withdrawn and claims 6-11, 13-15 & 21 will be examined. Claims 1-5 & 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 09/18/2020 is being considered by the examiner.

Claim Interpretation
4.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “control mechanism” in claims 13-14 & 21.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant wishes to provide further explanation or dispute the examiner' s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
6.	 The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claims 6-11, 13-15 & 21 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by Pringle, IV et al. (US 2016/0271629) hereinafter Pringle.
	As regards to claim 6, Pringle discloses a dispenser system for applying sealant 200 (abs; fig 1-19), comprising: a nozzle adaptor 100+122; and a nozzle 101+102+104 +106+108+109+110+114+116+118+120+122 coupleable to the nozzle adaptor 100+122, the nozzle 101+102+104+106+108+109+110+114+116+118+120+122 including a primary portion 116+118, a first secondary portion 118 on a first side of the primary portion 116+118, and a second secondary portion 116 on a second side of the primary portion 116+118, wherein the first secondary portion 118 is configured to extend over at least a segment of an elongated seam 220 in a target area 202+204+208+226 +228+230 when the primary portion 116+118 is positioned in line with a coupling member 226 in the target area 202+204+208+226+228+230, and wherein the first secondary portion 118 has a first height and the second secondary portion 116 has a second height less than the first height ([0005]; [0039]-[0128]; fig 1-8 & 10; clm 1-2 & 21-36).
As regards to claim 7, Pringle discloses a dispenser (abs; fig 1-19), wherein the first secondary portion 118 is configured to engage a first surface 228 in the target area 202+204+208+226+228+230 at a first elevation (see fig 2) and the second secondary portion 116 is configured to engage a second surface 202 in the target area 202+204+208+226+228+230 at a second elevation (see fig 2) higher than the first elevation (see fig 2) ([0005]; [0039]-[0128]; fig 1-8 & 10; clm 1-2 & 21-36).
As regards to claim 8, Pringle discloses a dispenser (abs; fig 1-19), wherein the primary portion 116+118 is configured to be spaced from a surface (see fig 2, in z-direction allowing space for sealant 200 to flow) in the target area 202+204+208+226+228+230 when the first secondary portion 118 engages a first surface 228 in the target area 202+204+208+226+228+230 and the second secondary portion 116 engages a second surface 202 in the target area 202+204+208+226 +228+230 ([0005]; [0039]-[0128]; fig 1-8 & 10; clm 1-2 & 21-36).
As regards to claim 9, Pringle discloses a dispenser (abs; fig 1-19), wherein the first secondary portion 118 extends a first width (see fig 1-8 & 10) from the primary portion 116+118, and the second secondary portion 116 extends a second width (see fig 1-8 & 10) from the primary portion 116+118 less than the first width (see fig 1-8 & 10) ([0005]; [0039]-[0128]; fig 1-8 & 10; clm 1-2 & 21-36).
As regards to claim 10, Pringle discloses a dispenser (abs; fig 1-19), wherein the first secondary portion 118 and the second secondary portion 116 define a cavity including an upper portion having a first width (see fig 1-8 & 10) and a lower portion having a second width (see fig 1-8 & 10) larger than the first width (see fig 1-8 & 10) ([0005]; [0039]-[0128]; fig 1-8 & 10; clm 1-2 & 21-36).
As regards to claim 11, Pringle discloses a dispenser (abs; fig 1-19), wherein the nozzle 101+102+104+106+108+109+ 110+114+116+118+120+122 has a first longitudinal axis and the nozzle adaptor 100+122 has a second longitudinal axis parallel or substantially parallel to the first longitudinal axis ([0005]; [0039]-[0128]; fig 1-8 & 10; clm 1-2 & 21-36).
As regards to claim 13, Pringle discloses a dispenser (abs; fig 1-19), further comprising one or more control mechanisms (implicit of sealant 200 being dispensed) configured to control a flow of one or more sealant 200 materials dispensable from the nozzle 101+102+104+106+108+109+110+114+ 116+118+120+122 for sealing at least the segment of the elongated seam 220 at the target area 202+204+208+226+228 +230 ([0005]; [0039]-[0128]; fig 1-8 & 10; clm 1-2 & 21-36).
As regards to claim 14, Pringle discloses a dispenser (abs; fig 1-19), further comprising one or more control mechanisms (implicit of the nozzle being moved/translated along the target area) configured to control one or more of a position or movement of the nozzle 101+102+104+106+108+109+110+114+116+118+120+122 for sealing at least the segment of the elongated seam 220 at the target area 202+204+208+226+228+230 ([0005]; [0039]-[0128]; fig 1-8 & 10; clm 1-2 & 21-36).
As regards to claim 15, Pringle discloses a dispenser (abs; fig 1-19), wherein the nozzle adaptor 100+122 includes a biasing element 122 that mitigates a force applied by the nozzle 101+102+104+106+ 108+109+110+114+116+118+120+122 ([0005]; [0039]-[0128]; fig 1-8 & 10; clm 1-2 & 21-36).
As regards to claim 21, Pringle discloses a dispenser (abs; fig 1-19), further comprising: one or more first control mechanisms (implicit of sealant 200 being dispensed) configured to control a flow of one or more sealant 200 materials dispensable from the nozzle 101+102+104+106+108+109+110+114+116+ 118+120+122; and one or more second control mechanisms (implicit of the nozzle being moved/translated along the target area) configured to control one or more of a position or movement of the nozzle 101+102+104+106+108+109+110+114+116+ 118+120+122 ([0005]; [0039]-[0128]; fig 1-8 & 10; clm 1-2 & 21-36).

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: all references cited on the attached PTO-892 Notice of References Cited excluding the above relied upon references.

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jethro M Pence whose telephone number is (571)270-7423. The examiner can normally be reached M-TH 8:00 A.M. - 6:30 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei D. Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Jethro M. Pence/
Primary Examiner
Art Unit 1717